                                                                Case 3:19-cv-00289-RS Document 65 Filed 06/26/19 Page 1 of 3



                                                          1   Lauren A. Deeb (SBN 234143)
                                                              Jessica M. Higashiyama (SBN 272269)
                                                          2   NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                              19191 South Vermont Avenue, Suite 900
                                                          3   Torrance, California 90502
                                                              Telephone:     (424) 221-7400
                                                          4   Facsimile:     (424) 221-7499
                                                              E-Mail:        lauren.deeb@nelsonmullins.com
                                                          5
                                                              Attorneys for Defendant
                                                          6   ACCESS ONE CONSUMER HEALTH, INC.
                                                          7

                                                          8                       IN THE UNITED STATES DISTRICT COURT
                                                          9                         NORTHERN DISTRICT OF CALIFORNIA
                                                         10
   LLP




                                                                                             OAKLAND DIVISION
N ELSO N M ULLINS R I LEY & S CARBOROUGH




                                                         11

                                                         12   MARK L. JAVITCH,                          Case No.: 3:19-cv-00289-RS
             A TTORNEYS AT L AW
                                           LOS ANGELES




                                                         13                  Plaintiff(s),
                                                                                                        DEFENDANT ACCESSONE
                                                         14          v.                                 CONSUMER HEALTH, INC.’S
                                                                                                        JOINDER TO THE JOINT
                                                         15   DENTEMAX, LLC, ADROIT HEALTH              STIPULATION OF
                                                              GROUP, LLC, ADROIT HEALTH                 VOLUNTARY DISMISSAL OF
                                                         16   SOLUTIONS, LLC, ADROIT                    ACTION PURSUANT TO FED.
                                                              HEALTHCARE, LLC, ADROIT                   R. CIV. P. 41(A)(1)(A)(II)
                                                         17   INSURANCE SOLUTIONS, LLC,
                                                              BELTONE ELECTRONICS                       Assigned for all purposes to the
                                                         18   CORPORATION, LLC, ACCESS ONE              Hon. Judge Richard Seeborg
                                                              CONSUMER HEALTH, INC., AND
                                                         19   OUTLOOK VISION SERVICES, LLC,             Action Filed: January 16, 2019

                                                         20                  Defendant(s).

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              DEFENDANT ACCESS ONE CONSUMER HEALTH, INC’S JOINDER TO            CASE NO.:
                                                              THE JOINT STIPULATION OF VOLUNTARY DISMISSAL                      3:19-cv-00289-DMR
                                                                 Case 3:19-cv-00289-RS Document 65 Filed 06/26/19 Page 2 of 3



                                                          1          PLEASE TAKE NOTICE that Defendant Access One Consumer Health, Inc’s, by and
                                                          2   through its counsel of record, hereby join in the Joint Stipulation of Voluntary Dismissal of
                                                          3   Action without prejudice filed on June 26, 2019 [Dkt No. 64] by Attorneys for Plaintiff Mark L.
                                                          4   Javitch and Defendants Adroit Health Group, LLC; Adroit Health Solutions, LLC; Adroit
                                                          5   Healthcare, LLC; and Adriot Insurance Solutions, LLC.
                                                          6
                                                               DATED: June 26, 2019                   NELSON MULLINS, RILEY & SCARBOROUGH LLP
                                                          7

                                                          8
                                                                                                      /s/ Lauren A. Deeb
                                                          9                                           Lauren A. Deeb
                                                                                                      Jessica M. Higashiyama
                                                         10                                           Attorneys for Defendant ACCESS ONE CONSUMER
   LLP




                                                                                                      HEALTHCARE, INC.
N ELSO N M ULLINS R I LEY & S CARBOROUGH




                                                         11

                                                         12
             A TTORNEYS AT L AW
                                           LOS ANGELES




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                             -1-
                                                               DEFENDANT ACCESS ONE CONSUMER HEALTH, INC’S JOINDER TO                         CASE NO.:
                                                               THE JOINT STIPULATION OF VOLUNTARY DISMISSAL                                   4:19-cv-00289-DMR
                                                                 Case 3:19-cv-00289-RS Document 65 Filed 06/26/19 Page 3 of 3



                                                          1                                    CERTIFICATE OF SERVICE
                                                          2          I, Lauren A. Deeb, declare that I am citizen of the United States and a member of the Bar
                                                          3   of this Court. I am over the age of 18 and not a party to the within action. My business address is
                                                          4   19191 S. Vermont Avenue, Suite 900, Torrance, CA 90502.
                                                          5          I hereby certify that on June 26, 2019, I electronically filed the foregoing with the Clerk of
                                                          6   Court using the CM/ECF system and served a copy of the foregoing pleading on all ECF-
                                                          7   registered counsel for all parties, via the CM/ECF system and/or mailing same by United States
                                                          8   Mail, properly addressed, and first class postage prepaid, to all counsel of record or parties not
                                                          9   registered with ECF in this matter.
                                                         10          I certify under penalty of perjury under the laws of the United States of America that
   LLP
N ELSO N M ULLINS R I LEY & S CARBOROUGH




                                                         11   foregoing is true and correct.
                                                         12
             A TTORNEYS AT L AW
                                           LOS ANGELES




                                                                                                        By:    /s/ Lauren A. Deeb
                                                         13                                                    Lauren A. Deeb
                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                              -1-
                                                               CERTIFICATE OF SERVICE                                                          CASE NO.:
                                                                                                                                               4:19-cv-00289-DMR
